FILED
                           NOT FOR PUBLICATION                              APR 15 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 13-10565

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00324-JAM-1

  v.
                                                 ORDER*
PHILLIP DALE SELFA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted April 13, 2015**
                             San Francisco, California

Before: KOZINSKI and GRABER, Circuit Judges, and PONSOR,*** Senior
        District Judge.

       Defendant Phillip Selfa was indicted for bank robbery in violation of 18

U.S.C. § 2113(a). He appeals the district court’s denial of his motion to dismiss

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael A. Ponsor, Senior United States District
Judge for the District of Massachusetts, sitting by designation.
the indictment for vindictive prosecution. We lack jurisdiction to consider his

appeal because the denial of a motion to dismiss an indictment for vindictive

prosecution is neither a "final decision" of the district court under 28 U.S.C. § 1291

nor a collateral order subject to interlocutory review. See United States v.

Hollywood Motor Car Co., 458 U.S. 263, 264–70 (1982) (per curiam) ("We do not

reach the question of prosecutorial vindictiveness, for we hold that the Court of

Appeals was without jurisdiction under 28 U.S.C. § 1291 to review the District

Court’s interlocutory order refusing to dismiss the indictment."); United States v.

McKinley, 38 F.3d 428, 431 (9th Cir. 1994) (dismissing for lack of jurisdiction the

interlocutory appeal of a denial of a motion to dismiss an indictment for

prosecutorial vindictiveness).

      DISMISSED.




                                          2